DETAILED ACTION

	This Office Action is in response to Applicant’s Election dated 04/28/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.  Applicant timely traversed the restriction (election) requirement in the reply filed on 4/28/2022.
Applicant's election with traverse of  claims 1-15 in the reply filed on 4/28/2022 is acknowledged.  The traversal is on the ground(s) that it should be no undue burden on Examiner to consider all claims in a single application.  This is not found persuasive because this application includes distinct inventions that requires different search and consideration.  There is a serious burden if all claims in a single application.  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
►	With respect to claim 4, scope of claim cannot be defined since claim 4 depends on itself.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Lin  [US 2016/0020267].
►	With respect to claim 1, Lin (figs 1A, text [0022]-[0023]) disclose a semiconductor device, comprising: 
	a substrate (102, text [0022]); 
	a first capacitor unit (C1, text [0023]) comprising: 
		a bottom conductive structure (104, text [0022]) inwardly positioned in the substrate; 
		a shared conductive layer (110, text [0022]) positioned above the bottom conductive 	structure with a first insulating layer interposed therebetween; 
	a second capacitor unit (C2, text [0023]) comprising: 
		the shared conductive layer: 
		a top conductive layer (114, text [0022]) positioned above the shared conductive layer 	with a second insulating layer (112, text [0022]) interposed therebetween: and 
		a connection structure (120a, 120b, 120d, 120f, 122, text [0023]) electrically connecting 	the bottom conductive structure (104) and the top conductive layer (114) such that the first 	capacitor unit and the second capacitor unit are in parallel.
►	With respect to claim 15, Lin (figs 1A, text [0022]-[0023]) disclose wherein the shared conductive layer (110, text [0022]) comprises a connection portion (a portion connect to 120h) positioned above a top surface of the substrate and a bottom portion extending downwardly to the substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is  rejected under 35 U.S.C. 103 as being unpatentable over Lin  [US 2016/0020267].
	Lin disclose a second insulating layer (800, text [0035]) is about 20 to 1000 Angstroms.  Lin does not mention a thickness of the first insulating layer is about 10 angstroms and about 1000 angstroms. However, the thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it appears that these changes produce no functional differences and therefore would have been obvious.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819